Under the constitutional provision (article 5, § 15) that "Each house shall judge of the qualifications, elections and returns of its members," as construed and applied by this court in Dingeman v. State Board of Canvassers, 198 Mich. 135, and the authorities there cited, the State board of canvassers has no authority or power to recount the votes cast for a representative in the State legislature.
An order will be entered granting the petitioner the relief prayed for in his petition. No costs will be allowed. *Page 107